Case: 3:17-cv-00060-GFVT-EBA Doc #: 79 Filed: 12/12/19 Page: 1 of 1 - Page ID#: 2503



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

  DREW MORGAN and
  MARY HARGIS,
                                                  )
         Plaintiffs,                              )
                                                  )     Case No. 3:17-cv-00060-GFVT-EBA
   V.                                             )
                                                  )
   MATT G. BEVIN, in his official capacity as     )
   Governor of Kentucky,                          )                  ORDER
                                                  )
         Defendant.                               )
                                                  )

                                      ***   ***   ***    ***

         This matter is before the Court on the Court’s own motion. Consistent with the position

  the Court pronounced at the status conference held on November 27, 2019 [R. 77], the Final

  Pretrial Conference scheduled for December 20, 2019 is hereby CANCELLED. Likewise, trial

  scheduled for January 7, 2020, is CANCELLED.

         This 12th day of December, 2019.
